Title: To Thomas Jefferson from James Madison, 17 March 1803
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
                            
            Washington Mar. 17. 1803
          
          In the inclosed Intelligencer you will find the letter from Pichon to the Govr. of Louisiana. Having been written without reference to its publication, it is less carefully fitted than Yrujo’s for the contemplated impression; and in connection with that presents some points for sophistical comments, which are made rather more, than less salient by the reflections of the Editor. The letter will however be useful in several respects, particularly in rescuing France from the odium thrown on her suspected agency.
           There are voluminous communications from the Mediterranean but in general of old date. The inclosed letter from the Bey of Tunis, of which a copy was some time ago recd. claims attention. Eaton says he dreads the consequence of a refusal, yet takes for granted that it will as it ought to take place. If an account recd. last night from Kirkpatrick be true, which appears to be authentic, Algiers will probably become more managiable. He writes from Malaga, on Feby. 1. that the French Consul there, had advice from his colleague at Barcelona, that a vessel had just arrived there with despatches for the French Govt. informing it of a declaration of war by the Dey Algiers, and that the despatches were gone on by Express to Paris. In general our affairs were considered in Mediterranean as tending the wrong way. All agree that peace with Tripoli was for a long time in our power & almost on our own terms; and lament that the crisis is probably past. For the present it seems essential that the gun carriages shd. go to Morroco; the stipulated stores to Algiers, and a complaisant refusal of the Frigate, to Tunis. With respect to Tripoli, we must wait for communications from Morris & Cathcart. I have written to Lear to sound him on the subject of taking Cathcart’s place at Algiers.
          The other inclosed letter has just been put into my hands by Mr. Pichon.
          With respectful attachment always yours
          
            James Madison
          
        